         Case 2:14-cr-00574-PBT Document 400 Filed 05/30/19 Page 1 of 1



                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA
                                                 :
    UNITED STATES OF AMERICA                     :
                                                 :          CRIMINAL ACTION
                v.                               :
                                                 :          NO. 14-574
    DEVOS LTD. d/b/a GUARANTEED                  :
    RETURNS, DEAN VOLKES, and                    :
    DONNA FALLON                                 :

                                            ORDER

        AND NOW, this __30th__ day of May, 2019, upon consideration of Defendants’ letter to

the Court dated May 29, 2019, by which Defendants’ advise the Court of their intent to respond

to the Government’s Amended Motions for Judgments and Preliminary Orders of Forfeiture

(ECF Nos. 384, 385, 386), IT IS HEREBY ORDERED AND DECREED that Defendants’

responses and any supporting memoranda or briefs to each of the Government’s Motions shall be

limited in total page length by the length of the Government’s Motions and any memoranda in

support thereof.1




                                                           BY THE COURT:

                                                           /s/ Petrese B. Tucker
                                                           ____________________________
                                                           Hon. Petrese B. Tucker, U.S.D.J.




1
 For example, the Government’s Motion for Judgment and Preliminary Order of Forfeiture
(ECF No. 384) is a total of eight pages. Therefore, Defendants’ response to this Motion shall not
exceed a total of eight pages.
